Citation Nr: 1416103	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-12 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for left hand sensory and motor neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from January 1946 to November 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied a rating in excess of 40 percent for left hand sensory and motor neuropathy.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

In October 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).


FINDING OF FACT

During the pendency of the appeal, left hand sensory and motor neuropathy was manifested by moderate, incomplete paralysis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for left hand sensory and motor neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.124a, Diagnostic Code 8515 (2013).


Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A December 2008 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating. 

The Veteran was informed of the need to show the impact of his left hand sensory and motor neuropathy on daily life and occupational functioning.  The claim was subsequently readjudicated, most recently in a February 2014 supplemental statement of the case.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration for his left hand sensory and motor neuropathy.

QTC examinations were conducted in December 2008 and July 2012 and a VA examination was conducted in December 2013.  

The Veteran contends that the December 2013 VA examination was inadequate for rating purposes, because an EMG test was not conducted.  See IHP, 2 (Mar. 2014).  

The Board acknowledges that while an EMG test was not conducted, the December 2013 opinion is, nonetheless, adequate for rating purposes.  An EMG test is not necessary to rate the current severity of the Veteran's left hand sensory and motor neuropathy.   The VA examiner, a physician, performed range of motion, muscle strength, reflex, and sensory testing and discussed imaging studies.  The VA examination report contains sufficient data to rate the Veteran's left hand sensory and motor neuropathy under the applicable rating criteria, Diagnostic Code 8515.  

As to the December 2008 and July 2012 QTC examinations, the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a rating higher than 40 percent for left hand sensory and motor neuropathy.  The Veteran reports loss of feeling, limited motion, and pain in his left hand.  See, e.g., BVA hearing transcript, 6 (Sep. 2013).  

A December 2008 QTC examination report shows that the Veteran reported
numbness and restricted movement in the left hand, but no weakness.  See QTC, 1 (Dec. 2008).  The Veteran also reported difficulty tying shoelaces, fastening buttons and tearing a piece of paper.  Physical examination showed abnormal motor and sensory function loss of grip strength and sensation in the left hand.  Examination of hand dexterity showed that the fingertips could approximate the proximal transverse crease of the palm.  Id. at 2.

A July 2012 QTC examination report shows that the Veteran reported severe pain, parethesias/dysesthesias, and numbness and no grip strength, dexterity, or feeling.  See QTC, 10 (Jul. 2012).  Physical examination showed less than normal finger flexion and painful motion, but no ankylosis.  Id. at 2-5.  The Veteran was unable to extend the index and long fingers.  Id. at 4.  The VA examiner rated left hand muscle and grip strength at 3/5.  Id. at 5.  Muscle strength testing revealed atrophy of left thenar eminence muscle.  Id. at 1.  Sensory examination showed decreased sensation for light touch in the left hand and fingers.  Id. at 11.  There were no trophic changes (characterized by loss of extremity hair, smooth, shiny skin, etc.) attributable to peripheral neuropathy.  Id. at 12.  The examiner opined that the severity of the left median nerve was moderate, incomplete paralysis.  Id. at 13.  The examiner noted that there is no change in the Veteran's established diagnosis of left hand sensory motor neuropathy.  Id. at 19.  The VA examiner opined that the Veteran's left hand disability impacts his ability to work to the extent that it limits fine motor movement in the left hand.  Id. at 7.

During a September 2013 Board hearing, the Veteran reported increased pain and complete numbness of the left hand, which is being treated with Methadone.  See BVA hearing transcript, 4 (Sep. 2013).

A December 2013 VA examination report shows that the Veteran reported limited range of motion; moderate pain and parethesias/dysesthesias; severe numbness; weakened grip strength and dexterity; and that his left hand keeps him awake at night.  See VAX, 2, 7 (Dec. 2013).  He also reported trouble with fine movements: he is unable to tie shoelaces, button shirts, or tie a tie.  Id. at 3,6.  Physical examination revealed less than normal finger flexion and extension and painful motion; but no ankylosis.  Id. at 2-5.  Muscle strength testing revealed atrophy of left thenar and hypothenar eminence muscles.  Id. at 8.  Sensory examination showed no sensation for light touch in the left hand and fingers.  Id.  There were no trophic changes attributable to peripheral neuropathy.  Id.

The Veteran's left hand sensory and motor neuropathy is currently rated 40 percent under Diagnostic Code 8515, for paralysis of the median nerve.  He is right-handed; his left hand disability is rated under the criteria for the minor extremity.  See VAX, 2 (Dec. 2013).

Under Diagnostic Code 8515, the next higher rating, and the maximum under the Code, a 60 percent rating, is warranted for complete paralysis of the median nerve for the minor hand, with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances. 

The schedule of ratings for diseases of the peripheral nerves provides that the term "incomplete paralysis" with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

During the pendency of the appeal, the severity of the Veteran's left median nerve disability has been consistently characterized as moderate, incomplete paralysis, the criteria for a 20 percent rating.  See QTC, 13 (Jul. 2012); VAX, 9 (Dec. 2013).  There is no medical evidence of complete paralysis of the left median nerve; ape hand; absence of flexion of any finger; incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; or trophic disturbances. 

Except for evidence of atrophy of the muscles of the thenar eminence, there is no evidence that any of the criteria for a 60 percent rating have been met.  See QTC, 1 (Jul. 2012); VAX, 8 (Dec. 2013).



The preponderance of the evidence is against the claim for a rating higher than 40 percent for left hand sensory and motor neuropathy; there is no doubt to be resolved; and a higher rating is not warranted.

Consideration has been given regarding whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.

Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet.App. 111 (2008).

The Veteran's disability picture is manifested by numbness, weakness, incoordination, loss of sensation, limitation of movement, pain, and paralysis.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  In short, there is nothing exceptional or unusual about the Veteran's left hand sensory and motor neuropathy.  Thun, 22 Vet.App. at 115.

As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's left hand sensory and motor neuropathy, referral for extraschedular consideration is not required and the analysis stops.

While the VA examiner opined that the Veteran's left hand disability impacts his ability to work to the extent that it limits fine motor movement in the left hand, the Veteran has not expressly raised, nor does the record reasonably raise, a claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet.App. 447 (2009); QTC, 7 (Jul. 2012).


ORDER

A disability evaluation in excess of 40 percent for left hand sensory and motor neuropathy is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


